DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants’ arguments filed on 02/09/2022 with respect to claims 1-20 have been fully considered but they are not persuasive.
In re page 7, Applicants state that “Claim 20 is objected to because of an informality. In response, claim 20 is amended as suggested by the Examiner. Applicant therefore respectfully requests withdrawal of the objection.”
(1) In response, the objection is herein withdrawn.
In re pages 8-9, Applicants state that “First, and with respect to claim 1, the claim recites a novel “method of performing electrocardiography (ECG) analysis training by at least one processor”. Specifically, the method comprises: receiving a plurality of pieces of ECG data, each of the plurality of pieces of ECG data including data from each of multiple leads; identifying common features in the plurality of pieces of ECG data; grouping individual pieces of the plurality of pieces of the ECG data into groups of data based on the identified common features; generating, from each group of the groups of data, a feature vector using a respective machine learning model; and performing ECG analysis using the feature vectors generated from each of the groups of data. Clifford fails to disclose at least the features bolded above. Thus, since the reference fails to disclose each and every element of claim 1, the claim cannot be anticipated by Clifford. See Verdegaal Bros. v. Union Oil Co. of California, 2 USPQ2d 1051, 1053 (Fed. Cir. 
(2) In response, the Examiner respectfully disagrees. For instance, CLIFFORD discloses the following: First, as used herein, “PTSD status” refers to classification (into a PTSD class) of one or more individuals belonging to a PTSD or healthy group Second, the feature determining unit 1120 may determine features or a feature vector related to each individual 1010, 1010b . . . 1010n, and may receive as input a label associated with each individual 1010, 1010b . . . 1010n as described in fig. 11 paragraph 105. Thus, it is noted that the feature determining unit 1120 identifies common features related to each individual 1010, 1010b . . . 1010n. As a result, the Applicants’ statements are unsupported by CLIFFORD. Third, this technical solution may lead to the technical effect of reporting a PTSD status based on features determined from information from measured heart activity 1535 from an individual 1010 as described in fig. 11 paragraph 106. Thus, it is noted that the feature determining unit 1120 identifies common features related to each individual 1010, 1010b . . . 1010n. As a result, the Applicants’ statements are unsupported by CLIFFORD. Also, see paragraphs 93, 95, 99-103, 108.
a plurality of pieces of ECG data, each of the plurality of pieces of ECG data including data from each of multiple leads; identifying common features in the plurality of pieces of ECG data; grouping individual pieces of the plurality of pieces of the ECG data into groups of data based on the identified common features;...”
In re page 9, Applicants state that “Second, with respect to claims 11 and 20, these claims recite features similar to, but are not coextensive with claim 1. Applicant respectfully submits that these claims are not unpatentable in view of Clifford for at least the same reasons as claim 1, and respectfully requests withdrawal of the rejections drawn thereto.”
(3) In response, as discussed above in (2) with respect to independent claim 1 which is also applicable to independent claims 11 and 20, CLIFFORD discloses all the claimed limitations of independent claims 1, 11 and 20.
In re page 9, Applicants state that “The remaining rejected claims are dependent claims. Applicant respectfully submits that these claims are not unpatentable in view of the cited art based at least upon their respective dependencies, and respectfully requests withdrawal of the rejections drawn thereto.”
(4) In response, as discussed above in (2) with respect to independent claim 1 which is also applicable to independent claims 11 and 20, CLIFFORD discloses all the claimed limitations of independent claims 1, 11 and 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
2/22/2022
/JOSE M. MESA/
Examiner
Art Unit 2484




/THAI Q TRAN/           Supervisory Patent Examiner, Art Unit 2484